I have the distinct honour
to congratulate you, Mr. President, a distinguished
African diplomat, on your election to preside over the
fifty-ninth session of this Assembly and to wish you
success in your undertaking. I would also like to
commend your predecessor, Mr. Julian Hunte, for the
dedication and commitment that he brought to bear on
his stewardship of the fifty-eighth session.
Three years ago, a terrible tragedy hit this city.
The unprecedented terrorist attacks of 11 September
resulted in the death of thousands of innocent people of
many nationalities, including some from my own
country, Ghana. The whole world shared the pain and
sorrow of New York in the aftermath of those
atrocities. The whole world also rose in solidarity with
the people of the United States to ensure that such
tragedies would not happen again.
11 September reminds us of the importance of
seeking a multilateral and peaceful means for the
maintenance of international peace and security,
especially now, when it has become evident that only
collective, multilateral efforts will suffice to defeat the
new scourge of mankind, global terrorism.
The United Nations has an indispensable role to
play, being the most universal and representative
intergovernmental organization and the best forum for
the practice of multilateralism. However, the success of
18

multilateralism and collective security will depend on
how the reforms of the United Nations system are
implemented. In this regard, we applaud the initiative
of our illustrious compatriot, Secretary-General Kofi
Annan, in setting up the United Nations High-Level
Panel on Threats, Challenges and Change, to make
proposals on how the United Nations can best be
reformed to meet the new challenges of our world.
We, in Africa, agree that the objectives of the
United Nations reforms, including the revitalization of
the General Assembly and the reform of the Security
Council, are aimed at enhancing the role of the
Organization and its capacity to overcome current
threats and emerging challenges. The reforms should
be in conformity with the purposes and principles of
the United Nations Charter and the process must be
based on full consultations in a democratic and
transparent manner. To this end, we look forward to a
revitalized General Assembly that would assume its
rightful position as the most authoritative and
representative organ of the United Nations.
With regard to the Security Council, the African
position emphasizes the need to democratize and ensure
equitable geographical representation, with Africa
allotted no less than two permanent seats and five non-
permanent seats in the expanded Security Council.
I wish to address the crucial issue of poverty
eradication and the promotion of sustainable
development in developing countries in which
widespread poverty is endemic, particularly in Africa.
As we strive to overcome our current economic woes,
we need the worldís solidarity, resources, technical
know-how and support. The historic Millennium
Summit of the United Nations, which brought together
189 nations in September 2000 and adopted the
Millennium Declaration, was a clarion call for action to
solve these problems and set forth the Millennium
Development Goals with measurable goals and targets
for combating them. On that occasion, the international
community pledged to spare no effort to free our
fellow men, women and children from the abject and
dehumanizing conditions of extreme poverty.
Africa has adopted the New Partnership for Africa's
Development (NEPAD), which reaffirms our belief that
Africans have the primary responsibility to solve the
problems of poverty, hunger, disease and illiteracy
afflicting the majority of our population and to stem
Africa's marginalization from global markets. In tandem,
we are striving to foster political stability, accountable
and transparent governance under the rule of law,
because we believe it is the right thing to do. Ghana
has volunteered as the first country in Africa for the
African Peer Review Mechanism, and my Government
is cooperating with the review panel to facilitate the
preparation of the review report, because we in Ghana
cherish very much our democracy and our commitment
of respect for human rights and the rule of law.
Our renewed resolve, within the context of
NEPAD, to accelerate the sustainable development of
the continent, dovetails fully with the avowed
commitment of the international community to help
achieve the Millennium Development Goals. It was,
therefore, a very welcome and positive development
when the General Assembly, in its resolution 57/7 of
4 November 2002, urged the international community
to organize support for African countries within the
framework of the principles, objectives and priorities
of NEPAD. However, for this convergence of vision
and effort to yield the desired results, there must be
genuine partnership between Africa and the
international community.
The implementation of NEPAD and the creation
of institutions such as the Pan-African Parliament, the
Peace and Security Council, the Economic, Social and
Cultural Council, and various commissions of the
recently established African Union, reflect Africaís
determination to be the architect of its own future. The
initiatives of the Economic Community of West
African States, the West African regional body
currently chaired by the President of Ghana, Mr. John
Agyekum Kufuor, in dealing with the conflicts that
have recently plagued our region are good examples of
this development. Accra has been the venue for
successful peace talks concerning Liberia and, most
recently, on 29 July 2004, CÙte díIvoire, which has
revived hopes for a durable peace in that important
West African country.
The important decisions taken at the last summit
of the African Union in Addis Ababa have given cause
for cautious optimism as the political leadership,
Governments, the public, civil society and the private
sector now seem to have embarked upon a journey of
collaborative effort to put an end to conflicts and to
focus instead on the promotion of peace, security and
sustainable development for the benefit of the peoples
of the continent.
19

It is disheartening, though, to observe that,
despite the good intentions of the international
community, as exemplified at the various international
forums that have followed the Millennium Summit,
there has not been any significant achievement due to
the absence of genuine global partnership for
development. There continues to be an agonizing paradox
between the summit and conference declarations of a
new global partnership and the persistence of an
asymmetrical global system that works largely against
the interests of developing countries.
Quite evidently, the laudable long-term initiatives
to halve hunger and poverty by the year 2015 cannot be
achieved without a fundamental restructuring of the
global trade system, particularly in agricultural
products. Such an initiative should include developed
countriesí dismantling subsidies and lowering tariffs,
thereby helping to uphold and safeguard an open,
equitable, rule-based, predictable, non-discriminatory
trading and financial system. The concerns of
developing countries have been reiterated in this
Assembly over the years; we therefore urge our
developed partners to act now.
For many countries in Africa, stable long-term
planning will be impossible without more systematic
and sustained debt relief. Despite the progress recorded
in the implementation of the enhanced Heavily
Indebted Poor Countries Debt Initiative and the
provision of substantial debt relief by bilateral official
creditors, achieving long-term debt sustainability and,
at the same time, a reduction in poverty as targeted,
remains a major problem for many African countries.
We, therefore, welcome the initiative of British Prime
Minister Tony Blair in setting up the African
Commission.
Official development assistance (ODA), as we are
aware, continues to play an essential role in
complementing other sources of financing for
development and creating a congenial environment for
private sector activity. Although ODA flows, which
decreased in the 1990s, have picked up in recent years,
the fact that these flows remain, on average, still far
below internationally agreed targets is a major cause
for concern. In this connection, it is pertinent to recall
that an additional $50 billion a year in development
assistance would be required as a minimum to meet the
Millennium Development Goals. The fundamental
question facing the international community is whether
it is committed to the indispensable, challenging, but
ultimately rewarding global partnership, which alone
can make this dream come true.
The HIV/AIDS pandemic is a global emergency
and a key threat to achieving the Millennium
Development Goals, especially for countries in sub-
Saharan Africa. The pandemic has caused untold
suffering and death in our countries, destroying entire
communities, reversing development gains and posing
a serious security threat.
Unfortunately, despite the substantial measures
taken by the Government in combating the scourge,
Ghanaís efforts have been severely constrained by a
lack of adequate resources required to prevent new
infections, provide care and support for people,
particularly women and children living with
HIV/AIDS. We wish to urge the international
community to provide the needed resources for the
fight against this global emergency.
Ghana attaches great importance to the
empowerment of women to make them equal partners
in the formulation and implementation of development
policies. Since the adoption of the Beijing Declaration
and Platform for Action and the outcome of the
twenty-third special session of the General Assembly,
gender equality has been an essential element of
Ghanaís efforts to attain sustainable development. The
active involvement of women in political processes and
decision-making at all levels and in all sectors is being
vigorously pursued. Impediments such as discrimination
and violence against women are being dealt with
through education, advocacy and legislation.
Despite the strong political will within the
international community to create a world fit for
children, the reality in many parts of the world is a far
cry from the ideals voiced at the twenty-seventh
special session of the General Assembly, on children.
We call for the adoption of effective policies to
eradicate poverty, to ensure access to education and to
provide families with support to guarantee the well-
being of children. Decisive international cooperation is
also required to strengthen legal and other preventive
mechanisms to tackle effectively the increasing
practice of child trafficking for unconscionable
exploitative purposes.
Ghana believes that the staff of the Organization,
who make sacrifices daily to maintain peace and
security in zones of conflict and humanitarian disaster,
deserve to be provided with a secure and safe
20

environment in which to operate. In that regard, we
will continue to condemn all attacks against United
Nations personnel and call for firm action by States to
establish conditions that prevent such attacks, in
fulfilment of the obligations of host countries towards
the United Nations and its personnel.
Ghana, as a major troop-contributing country,
will continue to support United Nations peacekeeping
operations globally, as well as in Africa. That
commitment, which began with our participation in the
United Nations Operation in the Congo in 1960, is born
of the firm moral conviction in our solidarity for
humanity and the knowledge that a lack of peace and
stability anywhere can be a real threat to peace and
security for all of us.
In conclusion, I urge Member States to rededicate
themselves individually and collectively to the ideals
that underpin the Organization and provide it with the
commensurate resources as it strives to fulfil the
aspirations of the peoples of the world. We cannot,
should not and must not fail in that undertaking.